       Case 2:20-cv-00312-SMJ    ECF No. 23    filed 08/16/21   PageID.94 Page 1 of 13




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Aug 16, 2021
                                                                        SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     LADARRELLE DIXON,                          No. 2:20-cv-00312-SMJ
5
                              Plaintiff,
6                                               ORDER OF DISMISSAL
                 v.
7
     ECONOMY INN, Cooperate [sic]
8    Headquarters; ECONOMY INN; and
     BRUNSWICK POLICE DEPT.,
9
                              Defendants.
10

11         Before the Court is Plaintiff’s Second Amended Complaint, ECF No. 22,

12   filed on August 3, 2021. The Court previously directed Plaintiff to amend or

13   voluntarily dismiss their Complaint, ECF No. 20, which failed to state a claim upon

14   which relief can be granted. ECF No. 21. Plaintiff’s Amended Complaint asserts

15   claims against Economy Inn Corporate Headquarters and Economy Inn (together,

16   “Economy Inn Defendants”) as well as Brunswick Police Department. As the Court

17   noted in its prior Order, Plaintiff’s Second Amended Complaint replaces their prior

18   complaints in their entirety. See ECF No. 21 at 15. Accordingly, those Defendants

19   not named in the Second Amended Complaint are terminated from this action, and

20   the Court will only consider those facts alleged in the Second Amended Complaint.




     ORDER OF DISMISSAL – 1
       Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.95 Page 2 of 13




1          Liberally construing the Second Amended Complaint in the light most

2    favorable to Plaintiff and for the reasons set forth below, the Court finds that

3    Plaintiff has failed to cure the deficiencies of the initial and first amended

4    complaints. The Court thus dismisses this action with prejudice for failure to state

5    a claim upon which relief may be granted.

6                             PLAINTIFF’S ALLEGATIONS

7          Plaintiff alleges that while they were a customer at the Economy Inn, they

8    were asked to leave by an employee “due to a sexual misconduct complaint made

9    to the Brunswick Police Dept.” ECF No. 22 at 4. They assert that Economy Inn

10   employees engage in “sexual misconduct in view of customer.” Id. at 6. After

11   Plaintiff reported the misconduct to the Brunswick Police Department, Plaintiff was

12   escorted from the Economy Inn by the police. Id. The Brunswick Police Department

13   then wrote a police report about the complaint. Id.

14                                  LEGAL STANDARD

15         The Prison Litigation Reform Act of 1995 (“PLRA”) requires courts to

16   screen complaints filed by a party seeking to proceed in forma pauperis. 28 U.S.C.

17   § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (noting that

18   “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”). Courts

19   must dismiss a complaint, or portion thereof, if a plaintiff has raised claims that are

20   legally “frivolous or malicious,” that fail to state a claim upon which relief may be




     ORDER OF DISMISSAL – 2
       Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.96 Page 3 of 13




1    granted, or that seek monetary relief from a defendant who is immune from such

2    relief. 28 U.S.C. § 1915(e)(2); see Barren v. Harrington, 152 F.3d 1193, 1194–95

3    (9th Cir. 1998).

4          A claim is legally frivolous when it lacks an arguable basis either in law or

5    in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989), superseded by statute on

6    other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000)

7    (en banc); Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th Cir. 1984). The Court

8    may therefore dismiss a claim as frivolous when it rests on an indisputably meritless

9    legal theory or when the factual contentions are clearly baseless. Neitzke, 490 U.S.

10   at 327. The critical inquiry is whether a constitutional claim, however inartfully

11   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d

12   639, 640 (9th Cir. 1989), superseded by statute on other grounds as stated in Lopez,

13   203 F.3d at 1130–31; Franklin, 745 F.2d at 1227.

14         The facts alleged in a complaint are to be taken as true and must “plausibly

15   give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009).

16   Mere legal conclusions “are not entitled to the assumption of truth.” Id. The

17   complaint must contain more than “a formulaic recitation of the elements of a cause

18   of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). It must plead

19   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The

20   Court construes a pro se plaintiff’s pleadings liberally, affording the plaintiff the




     ORDER OF DISMISSAL – 3
       Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21    PageID.97 Page 4 of 13




1    benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

2                                       DISCUSSION

3    A.    Subject-Matter Jurisdiction

4          Federal district courts have limited subject matter jurisdiction. Kokkonen v.

5    Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A federal district court

6    presumes a civil action lies outside its limited jurisdiction and the burden to prove

7    otherwise rests on the party asserting jurisdiction exists. Id. Under Federal Rule of

8    Civil Procedure 12(b)(1) and (h)(3), a federal district court must dismiss a civil

9    action if at any time it determines it lacks subject matter jurisdiction. A federal

10   district court has two basic types of subject matter jurisdiction: (1) federal question

11   and (2) diversity of citizenship. 28 U.S.C. §§ 1331, 1332. Plaintiff claims that

12   federal question jurisdiction exists here. ECF No. 22 at 3.

13         1.     Federal Question

14         Federal question jurisdiction applies if a complaint asserts a claim based on

15   federal law, such that it is a “civil action[] arising under the Constitution, laws, or

16   treaties of the United States.” 28 U.S.C. § 1331. “Under the longstanding well-

17   pleaded complaint rule, . . . a suit ‘arises under’ federal law ‘only when the

18   plaintiff’s statement of his own cause of action shows that it is based upon [federal

19   law].’” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009), superseded by statute on

20   other grounds as stated in Vermont v. MPHJ Tech. Invs., LLC, 883 F.3d 635, 643




     ORDER OF DISMISSAL – 4
       Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.98 Page 5 of 13




1    (Fed. Cir. 2015) (alteration in original) (quoting Louisville & Nashville R. Co. v.

2    Mottley, 211 U.S. 149, 152 (1908)).

3           Broadly construing Plaintiff’s Second Amended Complaint, it appears they

4    are trying to allege a cause of action under 42 U.S.C. § 1983. See infra. They allege

5    that the Brunswick Police Department escorted them from the Economy Inn and

6    filed a police report—which this Court construes as an allegation of a Fourth

7    Amendment violation. The Court therefore has federal question jurisdiction over

8    the Brunswick Police Department. But it does not appear that Plaintiff alleges a

9    federal cause of action against the Economy Inn Defendants (nor would such a

10   cause of action state a claim under the facts alleged, as explained below).

11          2.       Supplemental Jurisdiction

12          The Court may exercise supplemental jurisdiction over a party’s state law

13   claims if they are “so related to claims in the action within [the court’s] original

14   jurisdiction that they form part of the same case or controversy.” 28 U.S.C. §

15   1376(a). This jurisdiction extends to claims involving “the joinder . . . of additional

16   parties.” Id.

17          “A state law claim is part of the same case or controversy when it shares a

18   ‘common nucleus of operative fact’ with the federal claims and the state and federal

19   claims would normally be tried together.” See Bahrampour v. Lampert, 356

20   F.3d 969, 978 (9th Cir. 2004) (quoting Trs. of the Constr. Indus. & Laborers Health




     ORDER OF DISMISSAL – 5
       Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.99 Page 6 of 13




1    & Welfare Tr. v. Desert Valley Landscape Maint., Inc., 333 F.3d 923, 925 (9th Cir.

2    2003)). However, after acquiring supplemental jurisdiction over a state law claim,

3    a court may decline to exercise jurisdiction if:

4          (1) The claim raises a novel or complex issue of state law, (2) the claim
           substantially predominates over the claim or claims over which the
5          district court has original jurisdiction, (3) the district court has
           dismissed all claims over which it has original jurisdiction, or (4) in
6          exceptional circumstances, there are other compelling reasons for
           declining jurisdiction.
7

8    28 U.S.C. § 1376(c).

9          Broadly construing the Second Amended Complaint, the Court concludes

10   Plaintiff has alleged that her claims against Economy Inn Defendants arise out of

11   the same transaction or occurrence as Plaintiff’s claims against Brunswick Police

12   Department. The Court thus has supplemental jurisdiction over the remainder of

13   Plaintiff’s claims.

14   B.    Personal Jurisdiction

15         As stated in its prior Order, this Court does not have personal jurisdiction

16   over the Brunswick Police Department. See ECF No. 21 at 7. Plaintiff has not

17   alleged any additional information which enables the Court to find personal

18   jurisdiction. The Court exercises personal jurisdiction over defendants if (1) it is

19   permitted by the state’s long-arm statute and (2) the exercise of jurisdiction does

20



     ORDER OF DISMISSAL – 6
      Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.100 Page 7 of 13




1    not violate federal due process. See Pebble Beach Co. v. Caddy, 453 F.3d 1151,

2    1154 (9th Cir. 2006).

3          The Court “begins its personal jurisdiction analysis with the long-arm statute

4    of the state in which the court sits.” Glencore Grain Rotterdam B.V. v. Shivnath Rai

5    Harnarain Co., 284 F.3d 1114, 1123 (9th Cir. 2002). Washington’s long-arm statute

6    extends the Court’s personal jurisdiction to the broadest reach permitted by the

7    United States Constitution. See Wash. Rev. Code § 4.28.185. Because

8    Washington’s long-arm statute is coextensive with federal due process

9    requirements, the jurisdictional analysis is the same. Schwarzenegger v. Fred

10   Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004).

11         Due process requires that a defendant “have certain minimum contacts with

12   [the forum state] such that the maintenance of the suit does not offend traditional

13   notions of fair play and substantial justice.” Int’l Shoe Co. v. State of Wash., 326

14   U.S. 310, 315 (1945). In other words, (1) there must be purposeful minimum

15   contacts between the defendant and forum state; (2) the plaintiff’s injuries arise out

16   of, or relate to, those minimum contacts; and (3) the exercise of jurisdiction is

17   consistent with the traditional notion of “fair play and substantial justice.” Walden

18   v. Fiore, 571 U.S. 277, 283 (2014).

19

20



     ORDER OF DISMISSAL – 7
      Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.101 Page 8 of 13




1          Under the “minimum contacts” analysis, jurisdiction can be general, “all-

2    purpose,” or it can be specific, “conduct-linked.” Daimler AG v. Bauman, 571 U.S.

3    117, 121 (2014).

4          To establish general jurisdiction, a plaintiff must show that the defendant has

5    continuous and systematic contacts sufficient to approximate physical presence in

6    the state. In re W. States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 741

7    (9th Cir. 2013). The standard is “exacting . . . because a finding of general

8    jurisdiction permits a defendant to be haled into court in the forum state to answer

9    for any of its activities anywhere in the world.” Schwarzenegger, 374 F.3d at 801.

10         A foreign corporation must have affiliations so continuous and systematic as

11   to render it “essentially at home” in the forum state. Goodyear Dunlop Tires

12   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A corporation’s place of

13   incorporation and principal place of business are paradigm bases for general

14   jurisdiction. Daimler, 571 U.S. at 137. Only in an “exceptional case” will general

15   jurisdiction be available elsewhere. Id. at 139 n.19.

16         Specific jurisdiction is analyzed using a three-part test: (1) the nonresident

17   defendant must have purposefully directed his activities or consummated some

18   transaction with the forum or a forum resident, or performed some act by which he

19   purposefully availed himself of the privilege of conducting activities in the forum,

20   thereby invoking the benefits and protections of its laws; (2) the claim must be one




     ORDER OF DISMISSAL – 8
      Case 2:20-cv-00312-SMJ       ECF No. 23     filed 08/16/21   PageID.102 Page 9 of 13




1    that arises out of or relates to the nonresident defendant’s forum-related activities;

2    and (3) the exercise of jurisdiction must comport with fair play and substantial

3    justice, i.e., it must be reasonable. See Picot v. Weston, 780 F.3d 1206, 1211 (9th

4    Cir. 2015). If the plaintiff succeeds in establishing the first two prongs, the burden

5    shifts to the defendant to set forth a compelling case that the exercise of jurisdiction

6    would not be reasonable. Id. at 1211–12.

7           1.     Economy Inn Defendants

8           Plaintiff represents that Economy Inn has its corporate headquarters in

9    Washington State. In evaluating the sufficiency of the Complaint, the Court finds

10   that Plaintiff has pleaded facts sufficient to establish that Economy Inn’s principal

11   place of business is Washington State, so the Court has general jurisdiction over the

12   Economy Inn Defendants.

13          2.     Brunswick Police Department

14          On the other hand, as explained above, Brunswick Police Department is

15   located in Georgia. As alleged, this Court does not have general jurisdiction over

16   Brunswick Police Department. Nor does it have specific jurisdiction. Plaintiff

17   makes no allegations that the Brunswick Police Department had any interaction

18   with Washington State, much less that it purposefully availed itself of the privilege

19   of conducting activities in the state or purposefully directed its activities to the state.

20   See Picot, 780 F.3d at 1211.




     ORDER OF DISMISSAL – 9
     Case 2:20-cv-00312-SMJ       ECF No. 23     filed 08/16/21   PageID.103 Page 10 of 13




1    C.    Failure to State a Claim

2          1.     Section 1983

3          The Court construes Plaintiff’s Second Amended Complaint as asserting a

4    claim under 42 U.S.C. § 1983 against Brunswick Police Department. Section 1983

5    requires a claimant to prove that (1) a person acting under color of state law (2)

6    committed an act that deprived the claimant of some right, privilege, or immunity

7    protected by the Constitution or laws of the United States. Leer v. Murphy, 844 F.2d

8    628, 632–33 (9th Cir. 1988). A person deprives another “of a constitutional right,

9    within the meaning of section 1983, if he does an affirmative act, participates in

10   another’s affirmative acts, or omits to perform an act which he is legally required

11   to do that causes the deprivation of which [the plaintiff complains].” Redman v.

12   Cnty. of San Diego, 942 F.2d 1435, 1439 (9th Cir.1991) (emphasis and brackets in

13   original), abrogated in part on other grounds by Farmer v. Brennan, 511 U.S. 825

14   (1994).

15         A complaint must set forth the specific facts upon which the plaintiff relies

16   in claiming the liability of each defendant. Ivey v. Board of Regents, 673 F.2d 266,

17   268 (9th Cir. 1982). Even a liberal interpretation of a civil rights complaint may not

18   supply essential elements of a claim that the plaintiff failed to plead. Id. To establish

19   liability under Section 1983, Plaintiff must set forth facts showing how each

20   Defendant caused or personally participated in causing a deprivation of Plaintiff’s




     ORDER OF DISMISSAL – 10
     Case 2:20-cv-00312-SMJ      ECF No. 23     filed 08/16/21   PageID.104 Page 11 of 13




1    protected rights. Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981); Taylor v. List,

2    880 F.2d 1040, 1045 (9th Cir. 1989).

3                 a.     Economy Inn

4          The Court does not read Plaintiff’s Amended Complaint to assert a Section

5    1983 cause of action against Economy Inn Defendants. Even if they did, it appears

6    the Economy Inn Defendants are not government actors. Private parties are

7    generally not considered to act under color of state law for purposes of Section

8    1983. Price v. Hawaii, 939 F.2d 702, 707–08 (9th Cir. 1991). A private person may

9    act under color of state law if they willfully participate in joint action with state

10   officials to deprive others of their constitutional rights. Taylor, 880 F.2d at 1048.

11   The private party must share the common objective of the conspiracy or enter into

12   an agreement with the state actor.

13         Plaintiff has alleged no facts from which the Court could infer that Economy

14   Inn Defendants, private parties, conspired with state officials to deprive Plaintiff of

15   their constitutionally protected rights or otherwise acted under color of state law.

16   Plaintiff has not alleged that Economy Inn Defendants have an agreement with the

17   Brunswick Police Department or any other state agency, nor any common objective

18   with a state actor. See ECF No. 22. Plaintiff has not set forth allegations concerning

19   a person acting under color of state law and therefore fails to state a claim under

20   Section 1983.




     ORDER OF DISMISSAL – 11
         Case 2:20-cv-00312-SMJ   ECF No. 23    filed 08/16/21   PageID.105 Page 12 of 13




1                    b.   Brunswick Police Department

2             Because the Court finds that it does not have personal jurisdiction over the

3    Brunswick Police Department, it need not address whether Plaintiff has stated a

4    claim for those Defendants.

5             2.     Other Claims Against Economy Inn Defendants

6             Further, Plaintiff’s allegations against Economy Inn continue to state mere

7    legal conclusions. Iqbal, 556 U.S. at 664. Even construing the sparse facts liberally

8    in favor of Plaintiff, the Court cannot determine which federal or state laws Plaintiff

9    alleges that Economy Inn Defendants violated. See ECF No. 22 at 4–6. Plaintiff

10   vaguely alleges that Economy Inn Defendants’ employees engaged in “sexual

11   misconduct,” but do not elaborate upon the circumstances surrounding the incident

12   that gave rise to a legal violation. Id. at 4, 6. Plaintiff has simply not pleaded

13   “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

14   U.S. at 555.1

15                                      CONCLUSION

16            Despite the Court granting them several opportunities to amend their

17
     1
       Under the “Basis for Jurisdiction” section of the Complaint, Plaintiff states that
18   their federal constitutional or federal statutory rights which have been violated
     include “Governmental Discrimination Laws,” “Hostile Environment for
19   Customer,” “Third Party Sexual harassment” and “Sexual Misconduct in
     Workplace.” ECF No. 22 at 3. Even construing the sparse facts liberally in favor of
20   Plaintiff, the Court cannot determine what federal laws Plaintiff alleges Defendants
     violated.


     ORDER OF DISMISSAL – 12
     Case 2:20-cv-00312-SMJ      ECF No. 23    filed 08/16/21   PageID.106 Page 13 of 13




1    Complaint, Plaintiff’s Second Amended Complaint fails to address the issues

2    identified by the Court. Accordingly, the Court dismisses Plaintiff’s Second

3    Amended Complaint with prejudice under 28 U.S.C. § 1915(e)(2).

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Plaintiff’s Second Amended Complaint, ECF No. 22, is DISMISSED

6                 WITH PREJUDICE.

7          2.     Any hearings and deadlines in this matter are STRICKEN.

8          3.     Any pending motions are DENIED AS MOOT.

9          4.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

10                the file.

11         5.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

12                of this Order could not be taken in good faith and would lack any

13                arguable basis in law or fact.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to pro se Plaintiff.

16         DATED this 16th day of August 2021.

17
                         _________________________
18                       SALVADOR MENDOZA, JR.
                         United States District Judge
19

20



     ORDER OF DISMISSAL – 13
